DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/5/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (U.S. 2018/0012802 A1; “Okita”).
Regarding claim 1, Okita discloses a method comprising:
A preparing step of preparing a substrate (4, 6, 8, 10, Fig. 1G) including a plurality of element regions (areas of substrate between dicing region, Fig. 1G-1I) and a dicing region (middle portion of substrate which is subsequently removed in Fig. 1H-1I) defining the element regions, the substrate having a first (top) surface and a second (bottom) surface opposite the first surface;
A laser scribing step of applying a laser beam to the dicing region from a side of the first surface, to form a groove (18, Fig. 1H) corresponding to the dicing region and being shallower than a thickness of the substrate ([0079]);
A cleaning step of exposing the first surface of the substrate to a first plasma, to remove debris on the groove ([0089], [0095], [0100]-[0104]); and
A dicing step of exposing the substrate at a bottom of the groove to a second plasma after the cleaning step, to dice the substrate into element chips including the element regions ([0081]; Fig. 1I), 
The first plasma being generated from a process gas containing a carbon oxide gas ([0104]; CO2 within “CF4/CO2/Ar”).
Regarding claim 2, Okita discloses a protective film (28, Fig. 1G) forming step of covering the first surface with a protective film before the laser scribing step ([0067]).
Regarding claim 4, Okita discloses the process gas further contains a fluorine-containing gas ([0104]; CF4 within “CF4/CO2/Ar”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (U.S. 2018/0012802 A1; “Okita”) as applied to claim 1 above, and further in view of Vakanas et al. (U.S. 2010/0129984 A1; “Vakanas”).
Regarding claim 3, Okita discloses a substrate (4, 6, 8, 10, Fig. 1G-I) with a dicing region (middle portion of substrate which is subsequently removed in Fig. 1H-1I) but does not disclose metal material within the dicing region.  However, Vakanas discloses metal material (test element groups and metal pads) within a dicing region which is removed in a laser scribing step ([0124]).  The metal material has the advantage of the ability to check a process condition in a preceding step prior to dicing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Okita with a metal material within a dicing region, as taught by Vakanas, so as to have the ability to check a process condition in a preceding step prior to dicing.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (U.S. 2018/0012802 A1; “Okita”) as applied to claim 1 above.
Regarding claim 5, Okita discloses the process gas contains a carbon oxide gas ([0104]; CO2 within “CF4/CO2/Ar”) but does not disclose the carbon oxide gas occupies 10 volume % or more of the process gas.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a carbon oxide gas percentage volume of 10 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/3/2021